Citation Nr: 1018864	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from June 1945 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  
Specifically, in rating decisions dated in May 2008 and 
January 2009, the RO denied the Veteran's claims for service 
connection of bilateral hearing loss and tinnitus, 
respectively.

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge via videoconferencing.  A 
transcript of the testimony offered at this hearing has been 
associated with the record. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the Veteran has bilateral hearing loss that is causally 
related to service or that was manifested to a compensable 
degree within the first post-service year.

2.  The preponderance of the evidence is against finding that 
the Veteran has tinnitus that is causally related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2008 and January 2009.  This 
correspondence satisfies the VCAA notification requirements.  

VA has obtained the Veteran's service treatment records and 
VA records, offered the Veteran assistance in obtaining 
evidence, afforded the Veteran a physical examination, 
obtained a medical opinion as to the etiology of his 
bilateral hearing loss and tinnitus.  Also, the Veteran has 
testified before the Board.  As will be discussed in greater 
detail below, the Board finds the VA examination and VA 
opinions to be thorough and adequate upon which to base a 
decision on the claims.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  The Veteran has 
not contended otherwise.

Thus, the Board concludes that VA has substantially complied 
with the notice and assistance requirements and that the 
Veteran is not prejudiced by a decision on the claim at this 
time.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service" - the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the 
nervous system, such as sensorineural hearing loss, are 
included among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service-the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran received an entrance examination in April 1945.  
This examination showed normal ears as well as normal hearing 
bilaterally-with 15/15 whispered or spoken voice testing.  
Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran's remaining service treatment records show no 
complaints of hearing loss or tinnitus.  He was provided a 
separation examination in May 1946.  At that discharge 
evaluation, the Veteran's hearing was noted to be normal 
bilaterally at 20/20 on coin click testing and 15/15 on 
whispered voice testing.  Id.  

Of all the evidence associated with the record, including 
private and VA medical evidence, the earliest existing 
clinical record pertaining to hearing problems is dated in 
June 2000.  See South Carolina State University Speech-
Language Hearing Clinic audiograph.  Also, in a December 2007 
document, a private doctor of audiology noted that the 
Veteran has had hearing loss for several years and has 
developed tinnitus.  Subsequent records document continued 
treatment for, and evaluation of, bilateral hearing loss and 
tinnitus.  The August 2008 VA examination demonstrated the 
presence of a bilateral hearing loss disability for VA 
compensation purposes.  38 C.F.R. § 3.385.  

The Veteran believes that his hearing loss and tinnitus began 
and have existed since service and are attributable to in-
service noise exposure.  He claims noise exposure from a 
landmine explosion during a period of training at Camp 
Endicott, Rhode Island and exposure to noise when he worked 
with sheet metal at the Yokosuka Naval Base in Tokyo, Japan.  
See e.g. July 2008 and February 2009 statement from Veteran.  

In a February 2009 statement the Veteran reiterated his in-
service history of noise exposure.  He also related in this 
letter that he was first treated at a private facility in 
1980 for "ringing in [his]ears" (tinnitus) and "hearing 
deficiencies," but that the records associated with this 
treatment were unavailable.  He stated further that he was 
unable to locate any witnesses, particularly former service 
members, to verify his claimed in-service noise exposure.  

At his March 2010 hearing, the Veteran once again offered a 
history of noise exposure in service.  At the hearing, he 
also stated that there were no records of him being in Camp 
Endicott and that he had "some things" and an e-mail from a 
person that accompanied him to Sampson, New York during 
service.  He related that this person could "tell you that 
they shipped me off to Camp Endicott" and show that he went 
to sick bay.  The Veteran's representative related that she 
would provide the Board with additional evidence along with a 
waiver.  The Veteran testified that he desired to submit 
statements from fellow servicemen, but could not find most of 
them.  

Following this hearing, the record was held open for 30 days.  
See 38 C.F.R. § 20.709 (2009).  Evidence in the form of an 
April 2010 letter from D.I. was received by the Board, and 
the Veteran has waived initial RO consideration thereof.   
See 38 C.F.R. § 20.1304(c) (2009).  Accordingly, the Board 
may proceed with adjudication of the present appeal and 
consider this evidence.

Initially, in the April 2010 letter, D.I. recalled that the 
Veteran "had a hearing problem" since they were in the 
Navy, caused "by that one day in July when we were in 
maneuvers walking in that mine field."  D.I. also recalled 
that the Veteran went to sick bay but was dismissed "as a 
minor problem" and that his complaint was not documented.  

These assertions are duplicative of those made by the Veteran 
himself.  As previously noted herein, the Veteran has related 
and testified that he was exposed to noise in service, on two 
significant occasions, that he sought treatment for hearing 
problems in service and that he has had bilateral hearing 
loss and tinnitus since service.  

With regard to the medical evidence of record, the Board 
acknowledges that, according to the December 2007 letter, the 
Veteran had attributed his hearing loss and tinnitus to his 
Navy experience during World War II.  The private audiology 
doctor noted that "this loss could be associated to his Navy 
experience from land mines and his service in Japan."  

Further, in August 2008 the Veteran was provided a VA 
audiogical examination.  It is noted that the claims file was 
not apparently available for review; however, the examiner 
did elicit a history from the Veteran, which is adequately 
supported by the clinical history of record.  The examination 
report reflects that the Veteran reported a history of 
military noise exposure when he worked with sheet metal in 
Japan for approximately 6 months and a land mine accident at 
Camp Endicott.  He also reported having, after service, 
occupational noise exposure from a 30 year history of 
employment as a police officer and recreational exposure from 
lawn equipment, power tools and the use of a chainsaw.  
Audiometric examination resulted in a diagnosis of mild to 
severe bilateral sensorineural hearing loss.  A history of 
tinnitus was apparently denied at this time.  No etiological 
opinion was offered. 

In December 2008 an addendum to the VA examination report was 
made by the same examiner that conducted the August 2008 
examination.  The December 2008 addendum was included a 
review of the claims file.  Following this review, the VA 
audiologist concluded that the Veteran's bilateral hearing 
loss and tinnitus were less likely than not attributable to 
service based upon the fact that the Veteran had over 30 
years occupational noise exposure following service, with no 
complaints of tinnitus in service.  

After reviewing the claims file, it is clear that this 
examination was based on an adequate history provided by the 
Veteran, which provided a history revealed by the medical 
records.  Accordingly, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

If is further noted in this regard that VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).  Once VA provides an examination, it must be 
adequate or VA must notify the Veteran why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must 
be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.  
Because the opinion was made based upon a correct history, 
review of the claims file and a physical examination, it is 
adequate.  

The Board has no doubt that the Veteran was exposed to some 
loud noise in service.  Nevertheless, the preponderance of 
the evidence is against the claims of service connection for 
hearing loss and tinnitus.  As discussed, the Veteran 
underwent a thorough evaluation in 2008 in which the examiner 
elicited a history from the Veteran and reviewed his service 
treatment records.  The examiner provided rationale as to why 
the Veteran's bilateral hearing loss and tinnitus were not 
related to noise exposure in service.  

With respect to the December 2007 opinion from the private 
doctor of audiology, the Board does not find that opinion to 
be probative.  Specifically, the opinion states that the 
Veteran's hearing problems "could be" associated to 
service.  A medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship.  Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Accordingly, the Board affords this opinion 
little probative value and finds the VA opinion to be the 
most persuasive evidence of record.

As to the Veteran's own report of an onset of symptoms in 
service, the Board recognizes that a lay person is competent 
to describe symptoms of which he or she has first-hand 
knowledge, particularly ringing, buzzing, etc., of the ears 
(tinnitus).  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The Board also notes that hearing loss is a type 
of condition that the Veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, even if an 
assertion of continuity of symptomatology after service was 
deemed credible, a lay person is not necessarily competent to 
link that symptomatology to a specific underlying disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this instance, the Veteran as a lay person is competent to 
relate experiencing subjective symptomatology such as 
difficulty hearing and ringing in his ears.  However, it must 
also be considered that he is relating events that occurred 
decades ago.  Furthermore, the VA examiner considered the 
Veteran's lay testimony but also relied in larger part on the 
results of objective testing at separation in rendering their 
opinions and explained his rationale for doing so.  Thus, 
while the Board has considered the Veteran's reports, the 
Board ultimately places more weight on the findings of the 
competent health care specialist.  Of particular importance 
here is the fact that the objective audiological findings at 
separation from service were normal.  

The Board notes that the claim for service connection of 
bilateral hearing loss is not denied simply because hearing 
loss did not first meet the requirements of 38 C.F.R. § 3.385 
during service.  This is not the basis of the Board's denial.  
Rather, the Board recognizes that hearing loss that satisfies 
the requirements of 38 C.F.R. § 3.385 need not be 
demonstrated in service if the evidence otherwise 
demonstrates that a current hearing loss disability is 
related to service.  Nevertheless, the Board finds, based 
upon the VA opinion, the most probative evidence of record, 
that the evidence does not show that the Veteran's currently 
diagnosed hearing loss is attributable to his military 
service.  See Hensley, supra.  

The Board concedes that the December 2008 addendum is 
awkwardly worded.  However, when the opinion is viewed in its 
entirety, and in the context of the full examination, it is 
clear that the examiner did not feel that the Veteran's 
bilateral hearing loss and tinnitus were attributable to 
noise exposure in service due to the Veteran's normal in-
service audiograms and his 30 year post-service history of 
occupational and recreational noise exposure.  The examiner's 
choice of language is not error where the opinion is 
unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); 
Evans v. West, 12 Vet. App. 22 (1998).

Further, the presumptive service connection regulations do 
not result in a favorable outcome with respect to bilateral 
hearing loss.  There is no clinical or otherwise competent 
evidence indicating that the Veteran's claimed bilateral 
hearing loss manifested to a compensable degree within the 
first post-service year.  Indeed, the Veteran himself has 
indicated that he sought treatment for hearing problems only 
as recently as 1980, well after the first post-service year.  
38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the grant of service connection for 
bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


